DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 9, 11, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2017/0357038 to Ludovici et al. (“Ludovici”).
 	Regarding claim 1, Ludovici teaches an optical device comprising: 
a refractive prism including a first surface facing an object (Figure 1, reference number 50 prism, surface 52 faces the object side), a second surface facing a first lens (reference number 54 is a second side and faces a first lens 80), and a third surface configured to reflect incident light to change a path of the incident light (the bottom surface of prism 50 can be the third surface; paragraph [0027] teaches a deviation angle caused by the prism which is the sum of deflections of the light that enters and exists the prism), one of the first surface, the second surface, or both the first and the second surface includes a pattern such that the refractive prism is a diffractive optical element (paragraph [0024] teaches that the surface 54 of prism 50 can be directly etched to act as a diffractive grating; paragraph [0031] further teaches the prism is used to diffract light by the linear etchings in the glass surface); and 
a plurality of lenses including the first lens (paragraph [0026] teaches that the lens 80 can also be made of multiple lenses).
	Regarding claim 4, Ludovici teaches the optical device according to claim 1, wherein the pattern is on the second surface (see paragraph [0024] the etched pattern is on the second surface, reference number 54).
	Regarding claim 9. A camera module (reference number 6 is a camera) comprising: an optical device (reference number 10), the optical device including a refractive prism including a first surface facing an object, a second surface facing a first lens, and a third surface configured to reflect incident light to change a path of the incident light, one of the first surface, the second surface, or both the first and the second surface includes a pattern such that the refractive prism is a diffractive optical element, and a plurality of lenses including the first lens (see citations above with claim 1); and an image sensor configured to convert light incident from the optical device into an electrical signal, and output the electrical signal 9paragraph [0019] teaches for example a CCD image sensor used by the camera 6).
	Regarding claim 11, Ludovici teaches the camera module according to claim 9, wherein the image sensor has an incident surface configured to receive the light, and the incident surface is parallel to the second surface (the camera 6 includes a CCD image sensor to receive light coming through the second surface 54 of prism 50, which is parallel to the image sensor).
 	Claim 15 is rejected similarly to claim 9, where Ludovici teaches an apparatus comprising at least one camera module (see Figure 4, reference number 22 is the apparatus that comprises the camera module 6, see the above for citations addressing the other limitations of claim 15). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-8, 10, 12-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ludovici as applied to claim 1 above, and further in view of U.S. Pat. No. 5,652,681 to Chen et al. (“Chen”).
 	Regarding claims 2 and 6, Ludovici teaches the optical device according to claim 1, but is silent regarding the pattern is on the first surface or the pattern is on both of the first surface and second surface.
	Chen also teaches a dispersive optical element which includes a prism 56 having a first surface 58 and second surface 60.  A grating 62 is etched onto one surface of the prism, but also other variations are possible such as the grating may be on the side of the first surface.  Based on this teaching, it would also be an obvious variation to coincide  the grating on both surfaces.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of  Ludovici with that of Chen to coincide the grating pattern on the opposite surface or not both the first and second surface depending on the desired direction to bend the incoming light.  
 	Regarding claims 3, Ludovici teaches the optical device according to claim 2, but is silent on wherein a ratio of an aperture size of the first surface to an average aperture size of the plurality of lenses is greater than 1.0.
	Ludovici teaches in paragraph [0020] that properties of the prism may be changed in relation to other parts of the camera 6.  For example as resolution increases, the prism gets larger.  One of ordinary skill in the art would realize that the size of the aperture of the prism may be set to a ratio with respect to the average aperture size of the plurality of lenses greater than 1.0, depending on the properties the designer chooses to achieve.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ludovici to set the ratio of the aperture size of the first and/or second surface to an average aperture size of the plurality of lenses to great than 1.0 because such parameter causes an effect on the manipulation of light by the prism and is up to the designer’s choice depending on what the goal of the device.  
 	Claims 5 and 7 are rejected with similar rationale.  
 	Regarding claim 8, Ludovici teaches the optical device according to claim 1, but does not specifically teach wherein a ratio of an effective focal length (EFL) of the optical device to a total length (TTL) of the optical device is greater than 1.0.  While Ludovici is silent, the EFL and TTL ratio may be set according to the design preference and the ends to achieve by the device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ludovici to set the ratio of the EFL to TTL to greater than 1.0 according to the designer’s choice, as setting such parameter effects the desired outcome of the optical system.  
 	Claim 10 is rejected similarly to claim 8. 
 	Claims 12-14 are rejected similarly to rationale stated above.
 	Regarding claims 16-17, Ludovici teaches the apparatus according to claim 15, but is silent regarding a length direction of the camera module is identical to a length direction of the apparatus or a length direction of the camera module is identical to a width direction of the apparatus.  It would be obvious to adjust the relative length and size of the camera with respect to the apparatus to suit the needs of the apparatus and captured images.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ludovici to design the camera dimensions with respect to the apparatus dimensions according to the designer’s choice.  
 	Regarding claims 18-20, Ludovici teaches the apparatus according to claim 15, but is silent regarding wherein the at least one camera module comprises a first camera module, a second camera module, and a third camera module, sequentially arranged in a width or length direction of the apparatus, and is silent regarding the dimensions of the cameras relative to one another.  Ludovici teaches two modules each comprising a prism with diffraction grating etch on the surface.  It would be obvious to repeat the module and to change the dimensions of the modules relative to one another to achieve the goal of the apparatus.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of  Ludovici to repeat the module and change the dimensions according to the designer’s choice.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697